NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3053
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                             CHRISTIAN DIOR WOMACK,
                                  a/k/a Gucci Prada

                               Christian Dior Womack,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (E.D. Pa. No. 2-13-cr-00206-001)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1
                                 September 5, 2018
             Before: SHWARTZ, KRAUSE and FUENTES, Circuit Judges

                           (Opinion filed: September 11, 2018)
                                        _________

                                        OPINION*
                                        _________



PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Christian Womack, proceeding pro se, appeals an order of the United States

District Court for Eastern District of Pennsylvania denying post-judgment motions in his

criminal case. We will affirm the District Court’s order with a modification.

       Womack pleaded guilty to sex trafficking by force and was sentenced to life in

prison. We affirmed the judgment on direct appeal. United States v. Womack, 646 F.

App’x 258, 259 (3d Cir. 2016) (non-precedential). Womack then filed motions in

District Court related to claims that the Government failed to act when his witnesses were

threatened, see Docket Entry Nos. 236, 240, 241, and 242, and that his attorney violated

the District Court’s Criminal Justice Act Plan and the Pennsylvania Rules of Professional

Conduct. See Docket Entry Nos. 239, 243, and 246. The District Court denied these

motions and this appeal followed.1

       We have jurisdiction to review the District Court’s post-judgment order pursuant

to 28 U.S.C. § 1291. United States v. Stewart, 452 F.3d 266, 272 (3d Cir. 2006).2

       We first address the Government’s contentions that the District Court lacked

jurisdiction to entertain Womack’s motions. We agree that jurisdiction was lacking as to




1
 The District Court also denied in its order Womack’s motions asserting that his
judgment contains a clerical mistake. This ruling is not at issue.
2
 To the extent the 60-day period applicable to civil appeals applies, this appeal is timely
as the District Court granted Womack’s motion to reopen the time to file his appeal. To
the extent the 14-day period applicable to criminal appeals applies, the Government does
not argue that the appeal is untimely. United States v. Muhammud, 701 F.3d 109, 111
(3d Cir. 2012).
                                             2
Womack’s motion claiming that the Government failed to act when persons threatened

his witnesses in violation of 18 U.S.C. § 1512 and his motions related thereto. Womack

purportedly brought his motion under the Administrative Procedures Act, but he

challenges his conviction therein. He asserts that the threats caused his witnesses to

decline to testify and caused him to plead guilty, and that his conviction is the product of

unfair procedures. He claims violations of his Fifth and Sixth Amendment rights and

states that he is suffering the loss of his liberty as a result.

       Because Womack challenges the validity of his conviction, he was required to

seek relief pursuant to 28 U.S.C. § 2255. See Okereke v. United States, 307 F.3d 117,

120 (3d Cir. 2002) (with limited exception, § 2255 is the presumptive means by which

federal prisoners can challenge their convictions as unconstitutional). Indeed, Womack

has filed a § 2255 motion challenging his conviction on this basis. Although Womack

also complains that Offices of the Department of Justice have not responded to his

correspondence raising the Government’s alleged misconduct, his correspondence does

not bring his claim outside the purview of § 2255. We will thus modify the District

Court’s order to reflect that these motions are dismissed for lack of jurisdiction.

       Womack does not challenge his conviction in the remaining motions at issue,

which allege that his attorney violated the District Court’s Criminal Justice Act Plan and

the Pennsylvania Rules of Professional Conduct. We conclude that the District Court

properly entertained these motions in light of its inherent authority to discipline attorneys

who appear before it and find no abuse of discretion in the denial of relief. See In re

Surrick, 338 F.3d 224, 229 (3d Cir. 2003).

                                                 3
       As set forth in the District Court’s order, Womack changed his representation

numerous times. He was initially appointed CJA counsel. He then retained counsel and

the District Court granted the CJA attorney’s motion to withdraw. Womack later sought

to remove his privately-retained attorney and appear pro se. The District Court granted

counsel’s motion to withdraw and appointed Kenneth Edelin, a CJA attorney, as back-up

counsel. At his guilty plea hearing on July 23, 2014, Womack sought to have Edelin

represent him and the District Court appointed Edelin as CJA counsel. On July 28, 2014,

Edelin wrote the Court seeking termination of his CJA appointment because Womack

had retained him. The District Court vacated the CJA appointment.

       Womack claims that Edelin asked his family for $10,000 on July 23, 2014 at the

courthouse and told his family that he would be able to obtain a 10 to 15 year sentence

with such a payment. He asserts that Edelin improperly requested and accepted payment

without the District Court’s prior authorization, seeks return of the payment, and asks that

Edelin be ordered to show cause why his conduct did not violate the CJA Plan and the

Pennsylvania Rules of Professional Conduct.

       The District Court recognized that CJA counsel may not request or accept

payment for representing a defendant without court approval, see 18 U.S.C. § 3006A(f);

E.D. Pa. CJA Plan, Sec. V(D) (as amended 6/12/13), but concluded that Womack’s

allegations did not warrant referral to the Chief Judge under its local rules for issuance of

a show cause order. Distinguishing In re Singer, 185 F. Supp. 2d 313 (S.D.N.Y. 2002),

relied upon by Womack, the District Court explained that only a few days elapsed from

when Edelin was appointed as CJA counsel until he requested termination of his

                                              4
appointment, that he sought and obtained the Court’s approval to appear as a privately-

retained attorney, and that he did not request compensation in his capacity as CJA

counsel. The District Court also noted that Womack’s claim that counsel said that he

could secure a sentence of no more than 15 years if paid is contradicted by his guilty plea

colloquy, during which he said that he understood that no one could guarantee him the

sentence he would receive from the court.

       The record supports the District Court’s decision. We also agree that Singer,

where a CJA attorney had not sought the court’s approval to appear as a privately-

retained attorney and had accepted payments from the defendant for four years, is

distinguishable. Womack primarily argues on appeal that the District Court abused its

discretion because Edelin did not obtain court approval before he was retained, but as the

District Court noted, Edelin’s communications with the Court were close to simultaneous

with his retention.

       Womack also argues that the District Court erred in dismissing his petition for an

ancillary hearing, in which he sought return of the monies paid to Edelin, without

addressing its merits, but this is incorrect. The basis for Womack’s petition for an

ancillary hearing was the same as the basis for his petition for an order directing Edelin to

show cause why disciplinary action should not be taken against him. The District Court

denied both petitions for the same reasons. To the extent Womack contends that the

District Court did not address his argument that the fee agreement with Edelin is void,




                                             5
this argument does not appear to have been raised in his petition for a hearing. 3

       Accordingly, we will modify the District Court’s order to reflect that Womack’s

motions regarding threats to his witnesses are dismissed for lack of jurisdiction and

affirm the order as modified.




3
 Because the District Court did not conduct a hearing, we conclude it is unnecessary to
address the party’s arguments as to whether the District Court had ancillary jurisdiction.
                                              6